Title: [Diary entry: 17 April 1787]
From: Washington, George
To: 

Tuesday 17th. Mercury at  in the Morning— at Noon and  at Night. Calm and very smoaky, but not warm. Towards night it seemed to lower and put on appearances of rain but cleared after dark again. Colo. Mason and his Sons, & Colo. Cook, going away about 11 Oclock I rid to the Plantations at Muddy hole—Dogue run, Frenchs and the Ferry. At the first they had begun to harrow the List and plant Corn with the drill plow—but the land having been thrown into a 3 furrow list and from being hard and dry not well broke, I ordered both to desist and to make the 3 furrows 5 that the ground might be better prepared. At Dogue run the Island in the Mill Meadow had been sown with Barley and grass (Timothy only) and each harrowed in after the ground had been cross plowed. From hence the Plows went in to the other Meadow to cross plow the ground on the West side of it for Barley—beginning next the piece which had been sowed with the 3 bushels of Oats from Generl. Spotswoods. The ground in the fork, within this Meadow between the Meadow and Swamp was sown both with Oats & the mixture of Clover Orchd. grass & Timothy seed as usual & the harrowing of them in (on the first

plowing) compleated. To do this it required  bushels of Oats & grass seeds in proportion. From hence they went to the plowed ground between the upper and lower part of this Meadow. At Frenchs; Fencing as usual. At the Ferry; they were so near finishing chopping over, and compleating the ground in the New Meadow for Oats and Timothy, that I ordered the Dogue-run hands home. This tedeous job would be about compleated to morrow; though the ground would not be in such good order as were to be wished, as it was next to impossible to get the grassy clods wch. were hoed up, in the lowest part of it perfectly reduced. However, by the assistance of the harrows and roller, it will be laid tolerably smooth and fine; and dry.